UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2579



CHRISTINE LOCKLEAR,

                                              Plaintiff - Appellant,

          versus


TED PARKER; ARDSHIEL, INCORPORATED; GE INVEST-
MENT PRIVATE PLACEMENT PARTNERS II, a limited
partnership,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. W. Earl Britt, Senior Dis-
trict Judge. (CA-00-121-7-BR)


Submitted:   March 22, 2001                 Decided:   March 27, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christine Locklear, Appellant Pro Se. David Lester Woodard, POYNER
& SPRUILL, Raleigh, North Carolina; Lisa Michelle Drabik, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Winston-Salem, North Carolina; Charles
Archibald Edwards, WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christine Locklear appeals from the district court’s order

dismissing her employment discrimination action.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Locklear v. Parker, No. CA-00-212-7-BR (E.D.N.C. Nov. 6,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2